This was an application by petitioner, Alex Hill, to this court for a writ of habeas corpus, directed to N.F. Kirkpatrick, sheriff of Pushmataha county, filed in this court August 24, 1925. Thereon a rule to show cause issued, returnable before this court September 1, 1925, at which time counsel of record for petitioner moved to dismiss the case, on the ground that said petitioner had been discharged from custody upon bail as fixed by the district court of said county. It was thereupon ordered that said case be dismissed. *Page 334